USCA4 Appeal: 22-4106      Doc: 26         Filed: 11/22/2022     Pg: 1 of 5




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-4106


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        MARQUIS DEMETRIUS ROGERS,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Greenville. Louise W. Flanagan, District Judge. (4:19-cr-00068-FL-1)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Robert L. Cooper, COOPER, DAVIS & COOPER, Fayetteville, North
        Carolina, for Appellant. Michael F. Easley, Jr., United States Attorney, David A. Bragdon,
        Assistant United States Attorney, Kristine L. Fritz, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4106      Doc: 26         Filed: 11/22/2022     Pg: 2 of 5




        PER CURIAM:

               Marquis Demetrius Rogers pleaded guilty to possession of a firearm after having

        been convicted of a crime punishable by imprisonment for a term exceeding one year, in

        violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court varied upward from

        Rogers’ advisory Sentencing Guidelines range of 46 to 57 months’ imprisonment and

        sentenced him to 87 months’ imprisonment. The court also imposed a three-year term of

        supervised release. Rogers appealed, and the Government moved to remand because of an

        error in the supervised release aspect of Rogers’ sentence. We granted the Government’s

        motion, vacated the criminal judgment, and remanded to the district court. On remand, the

        district court conducted a resentencing hearing and imposed the same upward-variant

        87-month sentence of imprisonment.

               Rogers now appeals from the amended criminal judgment entered on remand.

        Rogers argues that his 87-month sentence is both procedurally and substantively

        unreasonable. As to procedural reasonableness, Rogers asserts that the district court

        departed upward based on erroneous facts and that the court did not sufficiently address

        his arguments for a lesser sentence. As for substantive reasonableness, Rogers summarily

        contends that the 87-month sentence is greater than necessary under the 18 U.S.C.

        § 3553(a) factors. For the reasons stated below, we reject Rogers’ challenges to his

        sentence and affirm the amended criminal judgment.

               “We review the reasonableness of a sentence under . . . § 3553(a) using an

        abuse-of-discretion standard, regardless of whether the sentence is inside, just outside, or

        significantly outside the Guidelines range.” United States v. Nance, 957 F.3d 204, 212 (4th

                                                     2
USCA4 Appeal: 22-4106      Doc: 26          Filed: 11/22/2022     Pg: 3 of 5




        Cir. 2020) (cleaned up).      In performing that review, we first evaluate procedural

        reasonableness, “ensur[ing] that the district court committed no significant procedural

        error, such as failing to calculate (or improperly calculating) the Guidelines range, treating

        the Guidelines as mandatory, failing to consider the § 3553(a) factors, selecting a sentence

        based on clearly erroneous facts, or failing to adequately explain the chosen sentence—

        including an explanation for any deviation from the Guidelines range.” United States v.

        Fowler, 948 F.3d 663, 668 (4th Cir. 2020) (internal quotation marks omitted).

               If “the district court has not committed procedural error,” we then assess the

        substantive reasonableness of the sentence. Nance, 957 F.3d at 212. Our substantive

        reasonableness review “takes into account the totality of the circumstances to determine

        whether the sentencing court abused its discretion in concluding that the sentence it chose

        satisfied the standards set forth in § 3553(a).” Id. (internal quotation marks omitted). In

        reviewing an upward-variant sentence for substantive reasonableness, “we must consider

        the extent of the variance from the [Guidelines] range, [but] the fact that we might

        reasonably have concluded that a different sentence was appropriate is insufficient to

        justify reversal of the district court.” United States v. McKinnie, 21 F.4th 283, 292 (4th

        Cir. 2021) (internal quotation marks omitted), cert. denied, 142 S. Ct. 2798 (2022).

        “[V]ariant sentences are generally [substantively] reasonable when the reasons justifying

        the variance are tied to § 3553(a) and are plausible.” Id. (internal quotation marks omitted).

               Starting, as we must, with the procedural reasonableness of Rogers’ 87-month

        sentence, Rogers contends that the district court committed two procedural errors:

        (1) departing upward based on erroneous facts, and (2) failing to adequately address his

                                                      3
USCA4 Appeal: 22-4106      Doc: 26         Filed: 11/22/2022      Pg: 4 of 5




        arguments for a lesser sentence. As to Rogers’ first contention, we observe that the district

        court varied upward and did not depart upward. In any event, the district court’s sentencing

        explanation did not rely on the allegedly erroneous facts that Rogers identifies in his

        opening brief, i.e., that Rogers discharged a firearm during the instant offense or owned

        firearms other than the one underlying this offense. As for Rogers’ second contention, he

        complains that the district court did not adequately address his claims that he possessed a

        firearm to protect himself in a bad neighborhood and that he has a drinking problem, which

        may have contributed to some of his conduct on the evening of the offense. But the district

        court responded to both of those claims during the sentencing hearing. For example, the

        district court explained that Rogers was not allowed to possess a gun regardless of his

        presence in a bad neighborhood and that Rogers’ drinking problem perhaps weighed

        against him because it made his possession of a firearm all the more dangerous. The district

        court also acknowledged Rogers’ drinking problem by recommending him for an alcohol

        addiction program while incarcerated. We therefore reject Rogers’ challenges to the

        procedural reasonableness of his sentence.

               We also conclude that Rogers’ 87-month sentence is substantively reasonable under

        the § 3553(a) factors. * The district court reasonably found that Rogers is a danger to the



               *
                 Rogers has likely abandoned his challenge to the substantive reasonableness of his
        sentence. See Fed. R. App. P. 28(a)(8)(A) (requiring that an opening brief contain an
        argument section setting forth the “appellant’s contentions and the reasons for them, with
        citations to the authorities and parts of the record on which the appellant relies”); Hensley
        ex rel. N.C. v. Price, 876 F.3d 573, 580 n.5 (4th Cir. 2017) (explaining abandonment rule
        in relation to Rule 28(a)(8)(A) and emphasizing that it is not an appellate court’s “job to

                                                     4
USCA4 Appeal: 22-4106      Doc: 26         Filed: 11/22/2022     Pg: 5 of 5




        public based on the circumstances of the instant offense—Rogers possessed a gun while

        drunk and, after his arrest, told police he intended to kill another—and his prior criminal

        history, which includes convictions for robbery with a dangerous weapon, armed bank

        robbery, and discharging a firearm in relation to a crime of violence. The district court

        also properly stressed that Rogers’ previous state and federal prison sentences had not

        deterred him from committing this offense.         Additionally, the district court was

        appropriately concerned that the sentence should promote respect for the law and

        discourage others from engaging in similar conduct. We therefore conclude that Rogers’

        upward-variant sentence is substantively reasonable. See United States v. Jeffery, 631 F.3d

        669, 679 (4th Cir. 2011) (recognizing that “district courts have extremely broad discretion

        when determining the weight to be given each of the § 3553(a) factors”).

               Accordingly, we affirm the amended criminal judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




        wade through the record and make arguments for either party” (internal quotation marks
        omitted)). We will nevertheless review this challenge.

                                                    5